Citation Nr: 1111987	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-29 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for bladder cancer, to include as due to exposure to herbicide agents.

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability, due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that denied the Veteran's service connection claims for prostate and bladder cancer, and granted service connection for PTDS, assigning an initial 30 percent rating effective from August 2, 2006.  

As an initial matter, the Board notes that the Veteran's original claims file in this case was lost and to the extent possible, the claims file has been rebuilt.  Unfortunately some original documents are no longer part of the folder.  As applicable, evidence no longer on file but mentioned or summarized in available documents on file will be incorporated by reference.  In this regard, the Board notes that the Veteran's service treatment records and DD 214 are no longer part of the file.  However, this evidence is not critical to the claim as the Veteran does not maintain that either prostate or bladder cancer were incurred in service or during the first post-service year; instead he maintains that these conditions were first diagnosed many years after service, and are etiologically related to service by virtue of herbicide exposure presumptively sustained therein.  With respect to this theory of entitlement, the record contains adequate evidence to adjudicate the claims.  With respect to the absence of the Veteran's DD 214 Form, his service dates and combat status are confirmed by other evidence of record.  Accordingly, the Board concludes that adjudication of the claims in non-prejudicial even in the absence of this evidence.  

The Veteran's increased rating claim for PTSD was placed in appellate status by his disagreement with the initial rating award.  In such circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings, as will be further explained herein.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Furthermore, information on file reflects that the Veteran's employment status may have changed during the course of the appeal period due to his PTSD.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The Board also notes that in accordance with a recent precedential opinion of the Court of Appeals for Veterans Claims, the Board must remand the issue of TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); VAOPGCPREC 6-96 (noting that because the Board has jurisdiction over the question of TDIU for a particular disability in connection with a claim for an increased rating, the proper method of returning the case to the RO for further action is by Remand).  As such, a TDIU claimed has been added to the title page of this decision and is addressed in the remand.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from April 1969 to June 1965; therefore, exposure to herbicides including Agent Orange is presumed.

2.  The Veteran was awarded a Combat Infantry Badge.

3.  The record does not contain a current diagnosis of prostate cancer.

4.  Bladder cancer is not among the enumerated conditions for which service connection may be established on a presumptive basis based on exposure to Agent Orange or other herbicide agents during service in Vietnam.

5.  The evidence does not demonstrate that a currently diagnosed bladder cancer is etiologically related to the Veteran's period of active service, or any incident therein to include presumptive exposure to herbicides.

6.  For the entire appeal period extending from August 2, 2006, the evidence reflects that the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships, but has not been productive of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The Veteran's claimed prostate cancer was not incurred in or aggravated by his active service, nor may it be presumed to have been so incurred, including due to herbicide/Agent Orange exposure.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Bladder cancer was not incurred in or aggravated by his active service, nor may it be presumed to have been so incurred, including due to herbicide/Agent Orange exposure.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial schedular evaluation of 50 percent for service-connected PTSD have been met for the entirety of the appeal period extending from August 2, 2006.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claims for PTSD, as well as for prostate and bladder cancer in a letter dated in August 2006 wherein he was advised of the provisions relating to the VCAA.  Specifically, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.  Provisions and evidentiary requirements specific to claims brought under the theory of exposure to herbicides in service were also addressed in the July 2008 letter.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The August 2006 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case.  Subsequent adjudication of the claim on appeal was undertaken in a Supplemental Statement of the Case (SOC) issued in July 2009.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

With respect to the claim for PTSD, this arises from the Veteran's disagreement with the initial disability rating following the grant of service connection for this condition.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements. Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the claims on appeal has been obtained.  The file contains the Veteran's service treatment records (STRs) and copious private and VA medical records.  Records from the Social Security Administration have also been obtained for the file.  A VA PTSD examination was conducted in August 2008.

The Board observes that no examination has been provided in this case in conjunction with the service connection claims for prostate and bladder cancer.  Under 38 U.S.C.A. § 5103A(d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, as will be explained herein, essentially the only evidence presented indicating that currently claimed prostate and bladder cancer may be associated with military service (to include herbicide exposure presumptively sustained therein) consists of the Veteran's own lay statements.  In a recent case issued by the Federal Circuit Court it was held that a conclusory, generalized statement relating an in-service illness to present medical problems is not sufficient to necessitate obtaining a VA examination and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  A VA examination is therefore not necessary as related to these claims.  McLendon, 20 Vet. App. at 79.

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. §5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claim being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

SERVICE CONNECTION

The Veteran is seeking entitlement to service connection for prostate and bladder cancer.  His primary contention is that service connection is warranted for these conditions as a result of in-service exposure to herbicide agents (including Agent Orange).  The evidence reflects that the Veteran served in the Republic of Vietnam and accordingly, as will be further explained herein, in-service exposure to herbicides, including Agent Orange, is presumed.  In addition the Veteran also received awards and decorations indicative of combat including a Purple Heart; as such, the provisions of 38 U.S.C.A. § 1154(b) are applicable to his service connection claims.  As the factual background relating to the service connection claims on appeal is intertwined, the pertinent evidence on file relating to those claims will be presented in a single section below; however, the analysis of the merits each claim will be separately addressed.  

Factual Background

The Veteran filed service connection claims for prostate and bladder cancer in August 2006.  Evidence on file reflects verified service in Vietnam from April 1969 to April 1970 and that the Veteran's awards and decorations include a Purple Heart.  

There are no STRs on file.  

Private medical records reflect that high grade muscle-invasive bladder cancer was diagnosed in July 2003.  In July 2003, the Veteran underwent cystoscopy, transurethral resection of a 3 cm bladder tumor, and placement of a left ureteral stent.  In February 2004, procedures including resection of a large bladder tumor and attempted stent replacement, were undertaken.  In March 2004, the Veteran underwent radical cystoprostatectomy. 

An April 2004 pathology report of the bladder and prostate noted a history of a tumor at the left ureteral orifice and revealed evidence of invasive high grade (III/III) urothelial carcinoma of the urinary bladder.  The lymph nodes were negative for evidence of metastatic carcinoma.

A private medical report of June 2004 indicated that the Veteran developed hematuria the previous year and was found to have bladder cancer and gave a history of him undergoing major resection of the bladder, prostate, lymph nodes and appendix in March 2004.  It was noted that the tumor invaded through the bladder wall, but that the lymph nodes were negative.  The condition was described as high grade transitional cell carcinoma of the bladder.  The report stated that the Veteran had a post-operative small bowel obstruction and came back to the hospital for repeat surgery.  The impression of Dr. W. was that the Veteran had invasive bladder cancer which was invading into the perivesical fat, which was to be treated with medication.  A subsequent report of September 2004 indicated that the Veteran was receiving adjuvant chemotherapy for a tumor that had invaded into the perivesical fat.  

A private medical record of indicated that the Veteran had a history of bladder cancer which was resected in March 2006, followed by adjuvant chemotherapy, with no evidence of disease on CT scan.  A CAT scan report of July 2006 revealed that the bladder had been removed and that ileal conduit was present.  There was no indication of tumor recurrence.  VA records dated in September 2006 reflect that the Veteran was seen for a follow-up, at which time an assessment of bladder cancer, metastatic locally, stable in remission, was made.  

The file contains a January 2009 examination report (conducted by a psychologist) which gives a history of the Veteran's medical problems.  At that time, the Veteran reported that bladder cancer had been diagnosed in 2003, following which he underwent extensive surgeries which included removal of the appendix, bladder, prostate and lymph nodes.  The report indicated that the Veteran believed that his bladder cancer might have been caused by exposure to Agent Orange in service.  

The Veteran was seen by VA urology in April 2009, at which time there was no evidence of metastatic disease.  A September 2009 record reflected that the Veteran's diagnosed medical conditions included bladder cancer, but not prostate cancer.  An October 2009 urology note indicated that there was no evidence of metastatic disease.  

Applicable Law and Regulations

Generally, in order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including malignant tumors, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2010).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The enumerated diseases which are deemed to be associated with herbicide exposure include prostate cancer.  See 38 C.F.R. § 3.309(e).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, such as here, and has one of the diseases listed in 38 C.F.R. § 3.309(e), including prostate cancer, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), recently amended to add AL amyloidosis, hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  See 74 Fed. Reg. 21,258 (May 7, 2009), 75 Fed. Reg. 53202 (August 31, 2010); see also 38 C.F.R. § 3.307(a)(6)(ii), 3.309 (e).

In addition to the presumptive regulations, a claimant may establish service connection for diseases not listed as presumptive based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

As noted above, the Veteran served on active duty with the United States Army from January 1969 to February 1972, to include service in Vietnam from April 1969 to March 1970.  The record references the Veteran's DD 214 and indicates that this showed that his awards and decorations include a Purple Heart.  As such the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are applicable in this case, which state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the veteran.

A. Prostate Cancer

The Veteran contends that his claimed prostate cancer is linked to exposure to herbicides including Agent Orange during service, warranting service connection on a presumptive basis.  In this case, the evidence establishes that the Veteran served in the Republic of Vietnam during the Vietnam Era.  Therefore, exposure to herbicide agents is presumed by regulation.  Further, the Board notes that prostate cancer is a disorder presumptively associated with herbicide exposure and enumerated in 38 C.F.R. § 3.309(e).

The threshold issue in this case involves the matter of whether prostate cancer has actually been diagnosed.

In this case, Hickson element (1) is lacking.  Regardless of the theory of entitlement raised, the medical evidence on file does reflect that prostate cancer was ever diagnosed.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the service connection claim for prostate cancer was filed in August 2006; a clinical diagnosis of prostate cancer was not of record at that time (resolved or unresolved) nor has such evidence been shown at any time before or after the claim was filed.

Clinical evidence on file clearly reflects that focal high grade muscle invasive bladder cancer was identified in July 2003, and that during the course of treatment for bladder cancer, the prostate was removed.  However, the fact remains that prostate cancer was not diagnosed in 2003 or at any point prior or subsequently.  Specifically, there is no indication that prostate cancer ever materialized either as an independent disorder or as a condition related to the bladder cancer.  

The Board has considered the Veteran's lay assertions to the effect that he has prostate cancer.  While the Veteran is generally considered competent to report symptoms; a lay person such as the Veteran is not competent to offer an opinion on complex medical questions, such as rendering a diagnosis or offering an opinion as to the underlying etiology of his symptoms; essentially it is beyond the Veteran's competency to diagnose himself with prostate cancer.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In summary, the law limits entitlement for service-related diseases and injuries to cases where the underlying in- service incident has resulted in a current disability. Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, because the evidence reflects that the Veteran does not currently have a clinical diagnosis of prostate cancer; service connection for this claimed condition is not warranted on this basis alone.  For the reasons and bases set forth above, the service connection claim for prostate cancer must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2010).

B. Bladder Cancer

The Veteran contends that his claimed bladder cancer is linked to exposure to herbicides including Agent Orange during service, warranting service connection on a presumptive basis.  In this case, the evidence establishes that the Veteran served in the Republic of Vietnam during the Vietnam Era.  Therefore, exposure to herbicide agents is presumed by regulation.  

As an initial matter, bladder cancer is not listed among the presumptive diseases for which service connection may be granted on the basis of exposure to herbicides under 38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-46 (Jan. 4, 1994); see also 61 Fed. Reg. 57,586-57,589 (Nov. 7, 1996); see also 68 Fed. Reg. 27,630 - 27,641 (May 20, 2003); 72 Fed. Reg. 32,345-32,407 (June 12, 2007); 74 Fed. Reg. 21,258-60 (May 9, 2009).  Thus, the presumptive provisions related to herbicide exposure do not provide a basis upon which to establish service connection for bladder cancer.  

The Veteran does not allege, and the records do not show, that bladder cancer manifested to a compensable degree within a year of service discharge; as such service connection is not warranted on a presumptive basis.  The evidence in this case clearly establishes that bladder cancer was not initially diagnosed until 2003, more than 30 years after the Veteran's discharge from service.  Thus, while the provisions of section 1154(b) are generally applicable in this case, they are only relevant to the material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.  See Clyburn v. West, 12 Vet. App. 296, 303 (1999).  As that is neither claimed or shown in this case, the provisions are of no assistance in establishing service connection for bladder cancer.  

In addition, there is no evidence of continuity of symptomatology since active service in the present case, as bladder cancer was not diagnosed until 2003, over 30 years after the Veteran's release from active duty.  This significant lapse in time between active service and the first evidence of bladder cancer weighs against the Veteran's claim for direct service connection.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of or been treated for the condition at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The record contains no medical evidence, private or VA, which establishes or even suggests that an etiological relationship exists between the Veteran's diagnosed bladder cancer, first identified decades after service separation, and service - to include herbicide exposure presumptively sustained therein.  A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  

As to the Veteran's contention regarding such a linkage, he is not medically qualified to render such an opinion.  While the Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge is not competent to render an opinion that his bladder cancer is etiologically related to his presumed exposure to Agent Orange in the Vietnam, as this is a matter of medical complexity.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (observing laypersons not competent to state in-service symptoms were indicative of rheumatic fever).  Absent competent evidence linking the Veteran's bladder cancer to military service, service connection must be denied on a direct basis.

There being no competent medical evidence otherwise supportive of the Veteran's contention, and the Veteran not being medically qualified to express an opinion as to the cause of bladder cancer, Hickson element (3), nexus evidence, is not met.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for bladder cancer.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

INITIAL/INCREASED EVALUATION

C. Initial Evaluation in Excess of 30 Percent for PTSD

By rating action of January 2007, service connection was established for PTSD for which an initial 30 percent evaluation was assigned effective from August 2, 2006.  

As this is a rebuilt folder, there is some evidence missing from the record such as a November 2006 VA examination report.  However, a comprehensive summary of the findings made during that examination are provided in the January 2007 rating decision and are incorporated by reference.  At that time, the Veteran complained of symptoms of depression, intrusive thoughts, and nightmares since returning from Vietnam.  The Veteran's other reported symptoms included: increased irritability; bad temper; conflicts with co-workers; avoidance of others; daily depression; loss of interest; and poor concentration.  It was noted that the Veteran was on daily medications including Xanax, but had not been hospitalized for treatment of PTSD.  The report indicated that the Veteran had been married 5 times, 4 times to the same woman, with 3 children.  At the time of the examination, the Veteran indicated that he was not employed but was seeking employment, having worked in construction but been fired 6 months previously.  

On examination of January 2007, the Veteran was appropriately groomed.  Speech was normal, affect was appropriate and mood was mildly euphoric.  There was no evidence of thought disorder or cognitive dysfunction.  Insight and judgment were adequate.  Chronic, mild, PTSD was assessed and a Global Assessment of Functioning (GAF) score of 50 was assigned.  The examiner indicated that PTSD caused mild occupational impairment described as getting into arguments on the job, leading to the Veteran's termination; as well as social impairment manifested by preferring to be alone and discomfort around others.  

A VA record dated in May 2007 indicated that the Veteran had a history of anxiety and depression and was on multiple medications.  The Veteran reported that he was having panic attacks, sometimes as many as 6 a week, and more than 1 in a day.  It was noted that the Veteran reported a loss of interest in hobbies and panic type attacks in crowds.  It was noted that he had difficulty getting along with others, and that his son had complained of frequent mood changes.  The report indicated that the Veteran lived with his son and spent a great deal of time with his 5 grandchildren.  Suicidal and homicidal ideation were denied.  PTSD and panic disorder without agoraphobia were diagnosed and a GAF score of 40 was assigned.    

When seen by VA in July 2007, the Veteran reported a decrease in panic attacks, nightmares and sleep impairment on Citalopram.  At that time, a GAF score of 65 was assigned.  When evaluated in January 2008, the Veteran denied symptoms of depression and again reported a reduction in his panic attacks.  He denied having auditory or visual hallucinations, as well as suicidal/homicidal ideation.  Insight and judgment were described as good.  PTSD and panic disorder without agoraphobia were diagnosed and a GAF score of 70 was assigned.  

A VA PTSD examination was conducted in August 2008 and the claims folder was reviewed.  It was noted that the Veteran was considered to be a reliable historian.  The report stated that the Veteran had been separated for 3 years and was in the process of getting divorced.  He complained of chronic sleep impairment and fatigue during the day; intrusive thoughts of war with avoidance of war-related material; startle response, hypervigilence and hyper-arousal.  On mental status examination, the Veteran was well-oriented and appropriately dressed in his work clothes.  The Veteran reported having frequent depression and the same was observed by the examiner.  The Veteran reported having trouble concentrating and having confusion, without objective evidence of a thought disorder or memory defects.  Reasoning and judgment were grossly intact and insight was described as good.  The Veteran gave a past history of suicidal ideation, with no such thoughts on examination.  He also denied any thoughts or impulses to hurt others.  The report stated that the Veteran was employed as a construction worker.  Socially, he reported that he went to church, and liked fishing and hunting, as solitary activities.  

On examination, chronic moderate to severe PTSD was diagnosed, as was a panic disorder without agoraphobia.  Past year and current GAF scores of 45 were assigned.  The examiner commented that the Veteran suffered from moderate to severe chronic PTSD and noted that in the past the Veteran had resorted to the use/abuse of alcohol to self-medicate himself.  The examiner observed that the Veteran was in a job that allowed him to have minimal contact with people and noted that the Veteran continued to have significant interpersonal relationship problems as evidenced by his current divorce.   

The file contains records from the Social Security Administration which include an evaluation and assessment conducted in January 2009.  The Veteran was described as well-groomed.  It was noted that he was divorced and lived with his son's wife and grand-daughter.  The report stated that he had worked as a construction worker until 6 months previously, and noted that he had restrictions on lifting due to bladder cancer.  His symptoms included nightmares, sleep impairment and anxiety.  Among his reported activities were: babysitting his grandchild; hunting with his son; computer/video game playing; and occasional fishing and eating out.  On mental status examination attention and concentration were adequate.  The examiner believed that the Veteran could follow simple instructions, but could have difficulty sustaining attention and concentration in a work setting.  The examiner indicated that the Veteran met the criteria for alcohol dependence, as well as for PTSD with chronic anxiety.   

The SSA records also included an overall assessment made by a medical consultant in February 2009.  The history indicated that the Veteran had worked successfully, recently, and for extended periods of time, stopping due to medical difficulties.  It was noted that the Veteran had been able to work successfully, despite having PTSD and that his activities were not severely restricted by his mental condition.  The symptom picture was assessed as mild to moderate with moderate concentration and social restrictions likely and representing the worst case scenario.  On functional assessment, it was determined that the Veteran could perform routine repetitive tasks with adequate concentration.  It was determined that he could relate to co-workers and supervisors and could psychologically complete a normal work week with no severe limitations which would preclude simple work.

VA records reflect that the Veteran was seen at the VA ER in April 2009 with complaints of panic attacks, indicating that he had to stop the car 3 times on the way there due to panic attacks.  He was seen by VA psychiatry in June 2009 at which time it was noted that he had been started on Xanax for treatment of panic attacks.  The Veteran denied that anger was an issue but the entry indicated that he was under charges for stabbing his niece in the finger.  He denied having auditory or visual hallucinations, as well as suicidal/homicidal ideation.  Insight and judgment were described as adequate.  Cognition and memory were grossly intact.  PTSD and panic disorder without agoraphobia were diagnosed and a GAF score of 60 was assigned.  


Analysis

The Veteran contends that an initial evaluation in excess of 30 percent is warranted for his service-connected PTSD.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where, as here, the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for a disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The Veteran's disability due to service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the general rating formula for mental disorders, which became effective prior to the Veteran's claim for service connection, a 10 percent disability evaluation is warranted when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.

According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

At issue in this case is the question of whether an initial evaluation in excess of 30 percent is warranted for PTSD. 

The evidence establishes that consistently since the Veteran filed his original service connection claim for PTSD in August 2006, steady symptoms of sleep impairment, weekly or more panic attacks, disturbances of motivation and mood, hypervigilence and irritability have been documented, which are consistent with the enumerated criteria supporting both a 30 and 50 percent evaluations.  In addition, GAF scores assigned during the appeal period have ranged from 40 to 70, generally reflecting moderate to serious impairment.

Socially, the evidence reflects that the Veteran has been in an unstable marital situation and was separated or divorced for all or most of the appeal period.  He lives with his son and his family and is shown to have significant interaction with his grandchildren.  This finding in and of itself is inconsistent with a demonstrated inability to establish and maintain effective relationships, as required to support a 70 percent evaluation.  While it does appear that his participation in activities is somewhat limited, particularly by his bladder cancer, the evidence reflects that he still participates in occasional hunting and fishing and well as playing computer games.  It does appear, however, that the Veteran has some social impairment and difficulty getting along with others, consistent with difficulty in establishing and maintaining effective work and social relationships as contemplated under the rating criteria supporting a 50 percent evaluation for PTSD.

Industrially, the evidence contained in the file reflects that the Veteran had been employed in construction for at least a portion of the appeal period, but that he has not worked since approximately mid-2008.  It is clear that he has some physical limitations due to bladder cancer.  On industrial assessment conducted in 2009, the examiner opined that the Veteran could follow simple instructions, but could have difficulty sustaining attention and concentration in a work setting.  Overall, the Veteran's occupational impairment is consistent with reduced reliability and productivity; however, occupational impairment with deficiencies in most areas is not demonstrated.

Since August 2006, the lay and clinical evidence contains mention and or evidence of several of the enumerated criteria consistent with assignment of a 50 percent evaluation including: panic attacks more than once a week; trouble concentrating, disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Further the GAF scores assigned during the appeal period have been indicative, generally, of moderate impairment.  In light of the aforementioned evidence and with the application of the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's service-connected PTSD most nearly approximates the criteria for a 50 percent evaluation under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, as occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships is demonstrated.  38 C.F.R. § 4.7 (2010).

However, the evidence fails to show nearly all of the enumerated criteria warranting the assignment of a 70 percent evaluation.  In this regard, the record contains no documented evidence of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  Arguably, the only manifestation enumerated in this criteria documented in the medical records is an indication of impaired impulse control as noted in June 2009 VA record mentioning that the Veteran was under charges for stabbing his niece in the finger.  Accordingly, a 70 percent evaluation for PTSD is not warranted.

Similarly, none of the enumerated criteria consistent with the assignment of a 100 percent schedular evaluation for PTSD have been clinically shown from August 2006 forward.  In this regard, there is no documentation of symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss of names of close relatives, own occupation, or own name.  Accordingly, at this point, the clinical evidence is not consistent with manifestations of PTSD indicative of total occupational and social impairment.  Id.

In light of the aforementioned evidence and with the application of the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's service-connected PTSD most nearly approximates the criteria for an initial 50 percent evaluation under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, as occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships is demonstrated.  38 C.F.R. § 4.7 (2010).  Resolving reasonable doubt in the Veteran's favor as to the severity of service-connected PTSD, the Board concludes that the criteria for an initial 50 percent evaluation are met for the entirety of the appeal period extending from August 2, 2006, and to this extent the appeal is granted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  However, the preponderance of the evidence is against the assignment of an initial evaluation in excess of 50 percent for any portion of the appeal period.  Since the evidence relating to this specific matter is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable.

With respect to the matter of whether the evidence indicates that the Veteran's service-connected PTSD warrants referral for an extraschedular consideration under 38 C.F.R. § 3.321, the Board notes that this issue is part and parcel with the claim for a total disability rating based on individual employability (TDIU) being remanded to the RO for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, this issue will be addressed during the subsequent adjudication by the RO.


ORDER

Entitlement to service connection for prostate cancer is denied.

Entitlement to service connection for bladder cancer is denied.

Subject to the provisions governing the award of monetary benefits, an initial evaluation of 50 percent for PTSD is granted for the entirety of the appeal period extending from August 2, 2006.

REMAND

A remand is warranted in this case in order to address matters relating to a TDIU, to include a possible extraschedular rating.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

Pursuant to the above decision, an initial 50 percent evaluation has been assigned for PTSD effective from August 2, 2006.  At this point, PTSD is the Veteran's only service-connected condition.  The record contains information to the effect that the Veteran had been employed in construction, but according to an assessment conducted in January 2009, he had not been employed as of 6 months prior to that examination, the circumstances and reasons for which are unclear.  

The Board notes that a request for a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, in light of the Veteran's apparent employment status, a TDIU claim has been reasonably raised by the record as part and parcel of the Veteran's PTSD initial/increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  

In this regard, the Agency of Original Jurisdiction (AOJ) will be asked to send the Veteran a Veterans Claims Assistance Act of 2000 (VCAA) notice letter for the TDIU component of the increased evaluation claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board further notes that at this point, the record reflects that the Veteran has essentially asserted that his is unable to work, but he does not have one disability ratable at 60 percent or more or a combined disability rating of 70 percent, consideration of whether a referral for extraschedular consideration is warranted in this case is required.  Specifically, in cases where the Veteran is unemployable by reason of service-connected disabilities but does not meet the schedular criteria under 38 C.F.R. § 4.16(a), the rating board is authorized to refer the case to the Director, Compensation and Pension Service for assignment of an extraschedular evaluation.  38 C.F.R. § 4.16(b).  Accordingly, the case must be remanded for proper notice, development, and consideration of referral for extraschedular consideration under 38 C.F.R. § 4.16(b), as appropriate.  

As the RO has not rendered a decision concerning the TDIU aspect of this claim under 38 C.F.R. § 4.16, the matter is hereby remanded to the RO for consideration thereof in the first instance.  In so doing, the RO may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.

In addition, VA psychiatric treatment records dated through November 2009 have been associated with the claims file.  These records reflect that the Veteran has received ongoing treatment for PTSD.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  For this reason VA treatment records dated from November 2009, forward, will be requested.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his inferred TDIU claim.  Appropriate steps should be taken to obtain any such identified records, as well as to obtain VA outpatient psychiatric records dated from November 2009, forward.

2.  The RO/AMC shall afford the Veteran appropriate notice in compliance with the VCAA regarding a claim for TDIU/extraschedular evaluation.

3.  The RO/AMC should take such additional development action as it deems proper with respect to the claim for a TDIU claim based on impairment attributable to his service-connected PTSD.  In so doing, the RO/AMC may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.  

4.  The RO/AMC should then adjudicate the Veteran's claim for TDIU benefits.  If appropriate, the RO/AMC should consider submission of the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for extra-schedular consideration.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board following the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other +appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


